Citation Nr: 0301139	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-04 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits in the calculated amount of $32,229.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New 
Jersey Regional Office (RO).  


REMAND

In his May 2001 substantive appeal (VA Form 9) the veteran 
indicated that he wanted a hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing).  There is 
no indication in the record that such a hearing was 
scheduled.  As such, a Travel Board hearing should be 
scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a 
Travel Board hearing and properly 
notify him and his representative of 
this hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002). 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




